GeoGlobal Resources Inc. Supplement to Prospectus dated December 3, 2007 This supplement is filed pursuant to Rule 424(b) under the Securities Act of 1933, as amended, to correct the stockholdings of the named persons indicated in the list of Selling Securityholders appearing on pages 16 and 17 of the Prospectus dated December 3, 2007 of GeoGlobal Resources Inc. Name of Selling Securityholder Shares Beneficially Owned Prior to this Offering Shares Beneficially Owned Offered for Selling Securityholder Account Shares Beneficially Owned After Offering Percentage of Shares Beneficially Owned After Offering MA Deep Ltd. (1) 61,200 61,200 0 * *Less than 1%. (1) MA Deep Ltd. advises that the following persons are the authorized signing officers and exercise voting and/or investment power over the shares: Colin Smith, Scott Nelson and John Osborn. The date of this Supplement is December 19, 2007.
